Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1, 11, 6, 16,  7, 17, are rejected under 35 USC 102(a)(1) as being anticipated by US Dai et al. 2012/0029810

     As to claims 1 and 11, 2012/0029810 teaches an object tracking method and system comprising a processing device configured to: obtaining a first relative position vector from a first node to a second node at a first time point ([0012, 0016-0018, 0020]); obtaining a first position data of the first node and a second position data of the second node at a second time point ([see [0075]); identifying a position variation vector from the first node to the second node based on the first position data of the first node and the second position data of the second node ([0015-0018, 0020, 0024-0028, 0030-0035, 0038-0040]); and identifying a second relative position vector from the first node to the second node at the second time point based on the first relative position vector and the position variation vector ([0054-0064]).

     As to claim 6 and 16, Dai teaches to claim 1 and 11, wherein the first position data and the second position data are Global Position System (GPS) raw data ([0014, 0033, 0053, 0055]).

.
Claim Rejections - 35 USC § 103
Claims 2, 12, 3 , 13, 4, 14, 5, 15, 8, 18, 9, 19, 10, 20, are rejected under 35 USC 103(a) as being unpatentable over US Dai et al. 2012/0029810 
 
     As to claims 2 and 12, Dai teaches the according to claim 1 and 11. Dai doesn’t expressly teach wherein the first relative position vector is obtained through a sensor mounted on the first node or the second node. However, please N.B., mounted sensors are routine in the RTK art for detecting positions, etc. It would be obvious to a skilled artisan to modify Dai by incorporating a sensor as desired to monitor the relative positions.       As to claims 3 and 13, Dai teaches the to claim 1 and 11. Dai doesn’t expressly teach obtaining a third relative position vector from the first node to a third node; obtaining a fourth relative position vector from the third node to the second node; and identifying the first relative position vector from the first node to the second node based on the third relative position vector and the fourth relative position vector. However, please N.B., using a 3rd or 4th relative position vector to obtain relative position between two nodes is common, e.g. using a radar, lidar, or camera to obtain position vector, gps raw data format, etc., using a comm. network to communicate between the nodes or a dsrc network or cellular network. It would be obvious to modify Dai by incorporating additional relative position vectors as recited in order to obtain 


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Bo Fan/
Examiner, Art Unit 3646